 

 

 

 

 

 

;Eoc ram s n vast
Charge Presenred To: Agency(ies) Charge No(s):
CHARGE OF DlSCRi i\/iiNATlON
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [:i FEPA 5 2 y
Statement and other information before completing this form. . j `,
eeoc 0 / °'0@ 5
and EEOC
Slale ar local Agency, if any

Vame (lndlcaieMr.. Ms. erJ Hame i>hone {InzL Area Code) Da!e of Binh
Traci Hartnett Mercado (216) 244-5636 4-16-63

 

 

 

Street Address Clty. State and ZiP Code

3565 Warren Rd. Cieveland, Ohio 44101

Named is the Empioyer, Labor Organization, Empioyment Agency, Apprenticeship Committee,
Me or Others. (If more than two are named, list under PARUCULARS below.)

or State or Locai Government Agency That i Believe Discriminated Against

 

 

 

 

 

 

 

 

 

Name No. Empiayees. Members Fhone No. (inci.Area Code)
City of Cleveland 8000 + (216) 664-2800
$treet Address City, State and ZIP Code
601 i.akeside Avenue, Cleveland, Ohio 44114
blame No. Empioyees¢ Members Phone No. (lnci. Area Code)
Street Address v _ v City, State and ZiP Code
DiSCRiMiNATiON BASED ON (Check appropriate box(es).) . DATE(S) DlSCRlMiNATiON TOOK Fi.ACE

nAcE coLoR >< sex RELIGioN NAnoNAL on\GiN E“"*" ““e“

g l:] \:] g 6/)<)</ 17 Current
RETAuATloN [:i AGE [:] oisAeitmr i:i c-;ENEnc 1NF0RMAT\0N
ij orHER (specify) comiNuiNG AcnoN

 

 

THE PARTiCULARS ARE {lf additional paperls needed attach extra sheet{s)):
On or about 3-31-17 i filed EEOC charge 532-2017-00819 claiming sex, retaliation and religious discrimination Since then, Director

Matthew Spronz, Bureau Administrator Richard Switaisi<i and Section Chief Khaiii Ewais have retaliated against me since my filing of the
aforementioned charge by removing me from my supervisor duties for the last four or so months. For 8 years l have interviewed ali
inspectors for hire until SWitalski and Ewais stripped those and other duties from me without cause.i have been called "paranoid" by
Ewais since l Hled the aforementioned charge. On 10/23/17 Spronzcirculated an e-maii memo that Lou Griggs (who had previously
stalked, intimidated , and sexually harassed me~see aforementioned charge) would be returning to my workspace (Room 518), despite
the fact that Griggs had been previously ordered to stay out of my workspace. After my attorney wrote a cease and desist letter on
10/25/17 Sprontz backed off of this order and now on 11/21/17 Spronz again issued an order that Griggs would be assigned to my
workspace (Room 518) by the end of the year. i have also been disciplined for questioning policies and procedures to Cleveland's new
city owned phone contract on 11/27/17. Two other male co-wori<ers complained exactly the same as l did on the same exact issues and
they received no discipline at all, in spite of the fact that l told Switaisi<i that he was treating the men differently and betterthan me, and

that that was discriminatory
in addition, Ewais has screamed at me when i complained about Griggs harassing me on an ongoing basis. Ewais would raise his hand to

me each time and say “i don't have time for this shit." Recentiy on 10/20/ 17 in front of a group of 14 staff members Ewais screamed and
swore directly at me . it is important to know that l am the only female that has ever held the position of Chief inspector since it was

established

l have been discriminated against in violation of Titie Vii due to my gender and in retaliation for my having engaged in protected activity

 

- l I
i want this charge fried with both the EEOC and the State or local Agency, if any. iwlll advise the NOTAM Wh'" neman °'Smte°'l°wmge"cynequ 'emems
agencies if l change my address or phone number and iwiii cooperate fully with them in the
d .
processing ofmy charge m accordance with their place wes i swear or affirm thatl have read the above charge and that it is true to the best of my
knowiedge, information and beiief.

i declare under penalty of perjury that the above is true and cor_r
. sioNAtunE or coMr»LAiNANT

4 l
//. /
/////7 / suascmaso AND swann ro across wit mrs oAte
(monlh. day, yeor)
/ oa(e

/
// Y`C'm!f§ifrg party Sr'gnnlure v

 

       

      

EXHiBlT

_?;;__

 

 

